

115 HRES 637 IH: Expressing the sense of the House of Representatives that the symbols and traditions of Christmas should be protected for use by those who celebrate Christmas.
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 637IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Lamborn (for himself, Mr. King of Iowa, Mr. Pearce, Mr. Weber of Texas, Mr. Jody B. Hice of Georgia, Mr. Cole, Mr. Babin, Mr. Bost, Mr. Rokita, Mr. Norman, Mr. Aderholt, Mr. Conaway, Mr. Thomas J. Rooney of Florida, Mr. Newhouse, Mr. Stewart, Mr. Westerman, Mr. Hultgren, Mr. Wenstrup, Mr. Banks of Indiana, Mr. Carter of Georgia, Mr. Wilson of South Carolina, Mrs. Blackburn, Mr. Barr, Mr. Huizenga, Mr. Harris, Mr. Walberg, Mr. LaHood, Mr. Flores, Mr. Graves of Louisiana, Mr. Davidson, Mr. Allen, Mr. Williams, Mr. Wittman, Mr. Estes of Kansas, Mr. Gaetz, Mr. LaMalfa, Mr. Austin Scott of Georgia, Mr. Gibbs, Mr. Yoho, Mr. Goodlatte, Mr. Harper, Mr. Walker, and Mrs. Hartzler) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing the sense of the House of Representatives that the symbols and traditions of Christmas
			 should be protected for use by those who celebrate Christmas.
	
 Whereas Christmas is a national holiday celebrated on December 25; and Whereas the Framers intended that the First Amendment of the Constitution, in prohibiting the establishment of religion, would not prohibit any mention of religion or reference to God in civic dialog: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the importance of the symbols and traditions of Christmas;
 (2)strongly disapproves of attempts to ban references to Christmas; and (3)expresses support for the use of these symbols and traditions by those who celebrate Christmas.
			